/'
     AO 24513 {Rev. 02/08/2019) Judgment in a C riminal Pelly Case {Modi lied)                                                                        Page I of I



                                             UNITED STATES DISTRICT COURT
                                                      SOUTHERN DISTRICT OF CALIFORNIA

                           United States of America                                           JUDGMENT IN A CRIMINAL CASE
                                             V.                                               (For Offenses Commilled On or Aller November I, 1987)


                           Fernando Medina-Lopez                                              Case Number: 3:20-mj-20253




     REGISTRATION NO. 46547208
     THE DEFENDANT:                                                                                                         FEB 11 2020
      IZI pleaded guilty to count(s) _l_ o_
                                          f _C_o_m-=:p_la_i_n_t- -- -- -- - - --+--..J,,..U~'-"---''-"c;"·--,·__.__::,_
                                                                                                                  "-.:....
                                                                                                                        ' ·-= -~.,_-L:(c.c! ~ .L[RllT~
                                                                                                                                        ~ .Ll          --,-1.-
                                                                                  SOUTHE,T I:.,,_, it_ ,._:,, ~) ; (;,\~'i=ORNIA
      D was found guilty to count(s)                                              BY                                                           DEPUTY
          after a plea of not guilty.
          Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
     Title & Section                       Nature of Offense                                                                    Count Number(s)
     8:1325                                ILLEGAL ENTRY (Misdemeanor)                                                          1

      D The defendant has been found not guilty on count(s)
                                                  - - - -- - - -- - - - -- - - - - -
      •    Count(s)
                        - - -- -- - - -- -- -- - - - -
                                                       dismissed on the motion of the United States.

                                                 IMPRISONMENT
            The defendant is hereby committed to,t~e custody of the United States Bureau of Prisons to be
     imprisoned for a term of:   ( I J, C'-'J <; }      r\
                                       ) (nME SERVED .                                 •    _ _ _ __ _ __ __ days

      IZI Assessment: $10 WAIVED IZI Fine: WAIVED
      IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
      the defendant's possession at the time of arrest upon their deportation or removal.
      D Court recommends defendant be deported/removed with relative, _ _ _ _ __ _ __ charged in case


          IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
     of any change of name, residence, or mailing address until all fines , restitution, costs, and special assessments
     imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
     United States Attorney of any material change in the defendant's economic circumstances.

                                                                                           Tuesday, February 11 , 2020

                                  ,    I
                            ,.,.- :j:~.,,,
                                      -,
     Received                ',        1
                   D
                   -U_ S_M- -- ,-+\- --           -


                                                                                           UNITED STATES MAGISTRATE JUDGE


     Clerk's Office Copy                                                                                                                 3:20-mj-20253
